Citation Nr: 0827072	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-00 513	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to May 1980.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from August 2003 and 
April 2005 rating decisions by the Milwaukee RO.  In April 
2008, a Travel Board hearing was held before the undersigned; 
a transcript of this hearing is associated with the claims 
file.  At the hearing the veteran was granted a ninety day 
abeyance period for submission of additional evidence.  No 
additional evidence was received during such period.

The matter of service connection for GERD is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  A cervical spine disability was not manifested in 
service, cervical arthritis was not manifested in the first 
postservice year, and a preponderance of the evidence is 
against finding that the veteran's current cervical 
disability is related to his service. 

2.  A chronic thoracic spine disability was not manifested in 
service, arthritis of the thoracic spine was not manifested 
in the first postservice year, and a preponderance of the 
evidence is against a finding that the veteran's current 
thoracic disability is related to his service.

3.  A left ankle disability was not manifested in service, 
and such chronic disability is not shown.

CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.07, 3.309 (2007).

2.  Service connection for a thoracic spine disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.07, 3.309 (2007).

3.  Service connection for a left ankle disability, including 
as secondary to a right ankle disability, is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  See; 
38 C.F.R. § 3.159(b)(1)(including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

August 2002 and January 2005 letters (prior to the RO's 
initial adjudication of the claims) informed the veteran of 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain evidence on his behalf.  A 
March 2006 letter provided notice regarding disability 
ratings and effective dates of awards.  While this notice was 
not provided prior to the initial adjudication, there is no 
prejudice as to the timing of the notice since service 
connection is being denied.  

The veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA.  Evidentiary development is 
complete to the extent possible.  The veteran was given a 90 
day abeyance period following his hearing to submit 
additional evidence in support of his claim but none was 
received.  VA's duty to assist is met.

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  If certain 
chronic diseases (including arthritis) are manifested to a 
compensable degree within a specified postservice period (one 
year for arthritis), they may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

Cervical and Thoracic Spine

The veteran's STRs are silent for any cervical spine 
complaints, findings, or diagnosis.  In March 1980, the 
veteran complained of mid back pain after lifting tools 
weighing approximately 70 pounds.  The assessment was back 
strain.  Other contemporaneous records indicate that it was a 
low back injury.  Two days later he reported his backache had 
improved.  He was put on a 10 day temporary profile that 
restricted activities such as lifting, stooping, and 
climbing.  On service separation examination no thoracic 
spine complaints or abnormal findings were noted. 

A June 2003 VA record notes that the veteran reported a three 
week history of thoracic spine pain and that he had upper 
back pain since a fall in 1970s while in service.  He 
indicated that his pain has been intermittent since then.  He 
reported that he was in a car accident in the 1990s that 
involved rear end impact.  The ER diagnosis was neck muscle 
strain.

On June 2003 VA examination, the veteran's claims file was 
reviewed.  The examiner noted that the veteran provided 
conflicting information about sustaining a neck injury in 
service.  He indicated that his pain radiated from his 
thoracic spine to his arms.  He also complained of cervical 
spine pain and numbness that radiated from his neck to both 
arms along the C6-C7 dermatone.  X-rays of the neck revealed 
degenerative changes.  The examiner noted that there is no 
evidence that the veteran was ever treated for his neck in 
service.  He opined that to a high degree of medical 
certainty based on the veteran's history, examination, and 
review of his records, his cervical spine degenerative 
disease was completely and totally unrelated to military 
service.  

A July 2003 MRI of the cervical spine revealed cervical disc 
disease.  A November 2003 record notes the veteran's 
complaints of neck pain, which were probably due to cervical 
spinal stenosis.  He reported that he had this pain since 
1978.  

A November 2003 VA treatment record notes the veteran's 
complaints of mid to low back pain that was most probably 
secondary to degenerative joint disease of the lower 
thoracic/lumbar spine.  The veteran reported that his had 
this pain since 1978.

On March 2005 VA examination, the veteran's claims file was 
reviewed.  The examiner noted the complaints and treatment of 
low and upper lumbar back pain in service and that there was 
no diagnosis of a thoracic spine injury or pain on separation 
examination.  The veteran reported being in a car accident in 
1995 and that he injured his "upper back and neck".  He 
reported that he was hit from behind, which caused a severe 
forward/backward snap of his neck that was consistent with a 
whiplash injury.  He added that only his cervical spine was 
evaluated at that time.  The veteran's current complaints 
consisted of mid spine muscle spasms, pain, and limitation of 
motion.  X-rays of the thoracic spine revealed minimal to 
mild degenerative joint disease of the upper to mid thoracic 
spine.  The opinion was that the minimal degenerative 
arthritis of the thoracic spine and chronic muscle spasms 
were more likely related to the post military car accident 
than to the veteran's injury in service or to his service-
connected lumbar disability.

At the April 2008 Travel Board hearing the veteran testified 
that he had three back injuries in service (one was 
unreported because he was in a remote location at the time).  
He stated that he told the VA examiner that he was seen by a 
physician after his postservice car accident and was told he 
had no problems stemming from the incident.  He stated that 
he hurt his neck at the same time that he injured his low 
back and that he was treated for such even though there was 
no mention of it in his records.  

The veteran contends that his thoracic and cervical spine 
disabilities are related to back injuries and complaints 
noted in service.  However, his STRs show only a thoracic 
spine injury in March 1980 which resolved with conservative 
treatment.  As no further complaints or findings pertaining 
to the thoracic spine were noted in service and service 
separation examination revealed no thoracic spine disability, 
the record reflects that the March 1980 thoracic injury in 
service was acute, resulting in no chronic disability.  Other 
back complaints in service were limited to the lumbar spine.  
None of the STRs or reports of examination in service note 
cervical complaints or findings.  Chronic disabilities of the 
thoracic and/or cervical spine, including arthritis, were not 
diagnosed until many years after service.  Thus, service 
connection for a cervical or thoracic spine disability on the 
basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not 
warranted.

Service connection may still be established if competent 
(medical) evidence shows a nexus between the veteran's 
cervical and/or thoracic disabilities and his service.  The 
only competent evidence that specifically addresses the 
matter of a nexus between the veteran's cervical and/or 
thoracic disabilities and his service is in the opinions 
provided by VA examiners; those opinions are against the 
veteran's claims.  As the examiners had medical training (and 
are competent to offer the opinions) and reviewed the entire 
record, and as the examiners offered rationale for the 
opinions given, those opinions are probative and persuasive.  
Significantly, there is no competent evidence to the 
contrary.  It is also noteworthy that a lengthy time interval 
between service and the first postservice clinical notation 
of complaints or symptoms associated with the disabilities at 
issue is of itself a factor for consideration against a 
finding that the current cervical and spine disabilities are 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  

The veteran's own belief that his cervical and thoracic spine 
disabilities are related to service is not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against these claims.  
Consequently; the benefit of the doubt doctrine does not 
apply; and they must be denied.

Left Ankle

The veteran's STRs are silent for any left ankle complaints 
findings, or diagnosis.

On June 2003 VA examination, the examiner noted that the 
veteran had an antalgic gait.  

On January 2005 VA examination, the veteran's claims file was 
reviewed.  The examiner noted that the veteran had a service-
connected right ankle disability and that he was seeking 
service connection for the left ankle on a secondary basis.  
The veteran reported that he had a progressive worsening of 
the left ankle due to bearing more weight on that ankle to 
compensate for his right ankle pain.  The examination found 
no clinical corroboration for the veteran's subjective 
complaints, and X-rays likewise showed no left ankle 
pathology.  The examiner commented that in view of the 
absence of clinical corroboration of left ankle disability 
and the veteran's extreme tenderness to very light palpation, 
there was a question of a psychological component to the 
symptoms.  The examiner opined that it was unlikely that the 
veteran's left ankle condition was caused by the right ankle 
condition.

At the April 2008 Travel Board hearing, the veteran alleged 
that he favored his right ankle due to its weakness and that 
as a result he has problems with his left ankle.  He 
testified that he was treated after service and told he had a 
circulatory problem in his ankles that was probably caused 
from trauma from a prior blunt injury (which he believed 
consisted of his back injury in service).  

The threshold question that must be addressed here (as with 
any claim seeking service connection regardless of whether it 
is on a direct or secondary basis) is whether the veteran 
actually has the disability for which service connection is 
sought, specifically a left ankle disability.  In the absence 
of proof of a present disability, there is no valid claim [of 
service connection].  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

There is no objective evidence that a left ankle disability 
was manifested in service.  While the veteran has reported 
left ankle pain, no treatment record has documented 
underlying pathology for such complaint.  VA examination 
revealed no objective findings underlying the veteran's 
complaints of pain.  In fact, the examiner opined that the 
absence of objective evidence of left ankle pathology along 
with the veteran's perceived extreme sensitivity in the ankle 
suggested a psychological component to his complaints.  In 
short, there is simply no competent medical evidence of left 
ankle pathology/disability.  The threshold requirement for 
establishing service connection is not met, and service 
connection for a left ankle disability must be denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for a left ankle disability, including as 
secondary to a service connected right ankle disability, is 
denied.


REMAND

The veteran has had three VA examinations to secure medical 
opinions regarding the etiology of his GERD.  On the first 
examination, the examiner indicated that there was 
insufficient information to provide an opinion; the 
subsequent examiners found there was no nexus between the 
veteran's service and his GERD.  The (January and November 
2005) VA examiners indicated they found no evidence of 
GERD/dyspepsia symptoms in the veteran's STRs.  
Significantly, "mild-moderate epigastric distress [not 
described in further detail] for the past two months, 
undiagnosed, untreated, unknown etiology" was noted in 
history elicited from the veteran at the time of his service 
separation examination.  As the VA examiners did not 
specifically acknowledge/address the significance of this 
medical history at separation, the opinions offered are 
inadequate, and a clarifying medical opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the 
veteran's claims file to be forwarded to 
the November 2005 VA examiner for review 
(specifically encompassing this remand, 
the veteran's STRs (to include the 
medical history noted at service 
separation), and all previous postservice 
evaluations) and an opinion as to whether 
or not the veteran's GERD is at least as 
likely as not (i.e., a 50 percent or 
better probability) related to his 
service, and specifically the complaints 
of epigastric distress noted in the May 
1980 report of his medical history at 
separation.  The examiner must explain 
the rationale for the opinion given.  If 
the opinion sought cannot be provided 
without an examination of the veteran (or 
if the November 2005 VA examiner is 
unavailable to provide the opinion), the 
RO should arrange for the veteran to be 
examined by another appropriate physician 
to secure the opinion sought.

2.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate SSOC and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


